Appeal from a judgment of the Wayne County Court (Dennis M. Kehoe, J.), rendered October 27, 2009. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree and escape in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]) and escape in the second degree (§ 205.10 [2]), defendant contends that County Court abused its discretion in denying his request for youthful offender status. We reject that contention (see People v Randleman, 60 AD3d 1358 [2009], lv denied 12 NY3d 919 [2009]; People v Syrell, 42 AD3d 947, 948 [2007]), and we decline to grant the further request of defendant that, even in the absence of an abuse of discretion, we exercise our interest of justice jurisdiction to adjudicate him a youthful offender (see Randleman, 60 AD3d 1358 [2009]; cf. People v Shrubsall, 167 AD2d 929, 930-931 [1990]). Present — Centra, J.P., Peradotto, Garni and Sconiers, JJ.